DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendments filed 06/03/2022 responsive to the Office Action filed 01/05/2022 has been entered. No claims are presently amended. Claims 14-20, 22-26 and 29-36 are pending in this application.

Response to Arguments

Applicant’s arguments, see Amendments pages 7-9 filed 06/03/2022, with respect to the rejection of claim 14 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “Van Esbroeck '426 teaches tilting the radiation module 60 as an alternative to using a "non-stick layer". Thus, if anything, Van Esbroeck '426 suggests that tilting would not be beneficial in the system of Van Esbroeck '296 because the latter provides a membrane 11 to reduce the adhesion forces due to solidification.” (page 8)
These arguments are found to be unpersuasive because:
Van Esbroeck '426 teaches the transparent lower wall 11 may have a cure-inhibiting or non-stick coating so that when a layer is cured, the build platform 9 can simply be moved up in order to separate the cured layer from the transparent lower wall 11 to enable curing of the next layer (Pa [0056]) and after a given layer of fluid is polymerized, the radiation module 60 may pivot about point 54 so as to “peel” the last polymerized layer off the radiation module's contact surface (Pa [0060]). Even though Van Esbroeck '426 teaches tilting (“pivoting”) as an alternative mechanism for separating the most recently cured layer from the radiation module if a non-stick layer is not provided (Pa [0056]), i.e., even if the embodiments to show pivoting mechanism do not have a cure-inhibiting or non-stick coating, Van Esbroeck '426 does not teach away using both a cure-inhibiting or non-stick coating and pivoting mechanism and using both does not destroy the principle of Van Esbroeck '426’s invention. Thus, one would have found it obvious to substitute Van Esbroeck ‘426’s pivoting mechanism of radiation module 60 (as a moving mechanism) for Van Esbroeck ‘296’s moving mechanism of curing unit 30 such that the curing unit 30 is pivotable about the pivot point in order to move the curing unit 30 in a direction away from, and toward the build platform. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Applicant further argues that “Van Esbroeck '296 specifically teaches away from tilting the radiation unit to effect separation … Van Esbroeck '296 at 0005-0006.” (page 8)
These arguments are found to be unpersuasive because:
Van Esbroeck '296’s teaching in Pa [0006]-[0007] cited by Applicant does not teach away from tilting the radiation unit. Van Esbroeck '296 reminds the need to overcome adhesion of the cured resin to the transparent wall (Pa [0005]), and presents using a cure-inhibiting coating such as PDMS on the curing surface, a tilting separation mechanism (which promotes gradual separation of the cured material from the curing surface), or both as conventional methods (Pa [0006]), and discloses drawbacks of two methods (Pa [0006]-[0007]). Van Esbroeck '296 teaches that the invention provides an additive manufacturing device, especially comprising a flexible wall, in order to overcome the above disadvantages (Pa [0009]-[0014]). Since the apparatus taught by Van Esbroeck '296 overcomes the disadvantage of tilting mechanism which has been used without the flexible wall, incorporating the tilting mechanism into Van Esbroeck '296 as a mere moving mechanism of the curing unit 30 would not destroy Van Esbroeck '296’s invention, and Van Esbroeck '296 does not teach away incorporating the tilting mechanism into Van Esbroeck '296.

Applicant further argues that “the method of claim 14 achieves unexpected benefits that are not fairly predictable from the cited references ... relative to the cited references, the method of claim 14 achieves the synergistic effect of reducing the adhesion forces generated upon solidification (by providing a film between the substrate and the object) while also providing a way to minimize the likelihood of damaging the object due to the formation of vacuum forces between the film and the substrate. Neither Van Esbroeck '296 nor Van Esbroeck '426 even acknowledges the problem of vacuum forces between a solidification substrate and a film, much less how to address it.” (pages 8-9)
These arguments are found to be unpersuasive because:
As recited above, one would have found it obvious to substitute Van Esbroeck ‘426’s pivoting mechanism of radiation module 60 (as a moving mechanism) for Van Esbroeck ‘296’s moving mechanism of curing unit 30 such that the curing unit 30 is pivotable about the pivot point in order to move the curing unit 30 in a direction away from, and toward the build platform, since it has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Thus, in this modification, the benefit which Applicant recites would be inherently obtained. Furthermore, Van Esbroeck ‘426 teaches that the coating can be chosen so that the friction and/or adhesion between the transparent lower wall 11 and the polymerized material is less than the friction and/or adhesion between the build surface 92 and the polymerized material (Pa [0050]), and if a non-stick layer is not provided, alternative mechanisms for separating the most recently cured layer from the vessel or the radiation module may be employed, as illustrated in Fig. 5E (Pa [0056]), i.e., the tilting (“pivoting”) mechanism is for reducing and overcoming the adhesion between the transparent lower wall 11 and the polymerized material. Thus, one would have appreciated that the modification would reduce or overcome the possible adhesion between the flexible wall 11 and the rigid component 33 of Van Esbroeck ‘296.

Applicant’s arguments, see Amendments pages 9-10 filed 06/03/2022, with respect to the rejection of claim 16 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “Van Esbroeck '296 at 0068. Nothing in this paragraph indicates the sequence of moving the curing unit 30 and the build platform back into the positions of FIG. 12 so that another object layer can be formed.” (page 10)
These arguments are found to be unpersuasive because:
Van Esbroeck '296 teaches that an additive manufacturing method comprising positioning a build surface of a build platform within the vessel such that the build surface faces the flexible wall; positioning a curing unit relative to the flexible wall, curing a layer of the material adjacent the build surface, and then moving the curing unite away from the flexible wall and moving the build surface away from the flexible wall (Pa [0024]-[0029]). That is, Van Esbroeck '296 teaches moving the build platform toward the flexible wall and then moving the curing unit to the flexible wall in order to cure and form a layer of resin. Therefore, even if Van Esbroeck '296 at Pa [0068] and [0073] does not explicitly teach the sequence of moving the build platform toward the film before the second tilting, one would have found it obvious to repeat the steps of the method in Pa [0027]-[0029] for the purpose of the second layer of the resin.

Applicant’s arguments, see Amendments pages 10-11 filed 06/03/2022, with respect to the rejection of claims 25 and 26 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “The portion of Lawton upon which the Examiner relies does not state that higher viscosity liquids take longer to "flatten" than low viscosity liquids…Lawton at 2:29-41 (emphasis added). The foregoing excerpt states that "low viscosity liquids" are "preferable," but does not say why. It then says that both high viscosity and low viscosity liquids "take an inordinate amount of time to flatten." These statements cannot reasonably be characterized as disclosing the existence of a correlation between leveling wait time and viscosity, much less a correlation between leveling wait time and surface area that is viscosity dependent, which is the premise of the rejection.” (page 11)
These arguments are found to be unpersuasive because:
Hull patent (US 4,575,330) which cited by Lawton teaches that the viscosity of the UV curable liquid must be low enough so that fresh liquid material will quickly flow across the surface when the elevator moves the object (Co 7 li 1-3), and Lawton discloses that Hull suggests that low viscosity liquids are preferable (Co 2 li 32-33). Thus, Lawton means that low viscosity liquids are preferable in view of the rate of liquid flow across the surface when the elevator moves the object, i.e. the viscosity of the liquid is correlated with the leveling time. Lawton continuously teaches that high viscosity liquids and even low viscosity liquids take an inordinate amount of time to flatten to an acceptable degree especially if large flat areas are being imaged and if the liquid layer thickness is very thin (Co 2 li 36-40), which does not mean that the viscosity of the liquid isn’t correlated with the leveling time, rather it means that for both high viscosity and the low viscosity liquids the surface area to be imaged is important in view of the leveling time. That is, the surface area to be imaged is correlated with the leveling time as well. Thus, one would have found it obvious to select an optimum correlation between the leveling wait times and surface areas of most recently formed object layers based on the viscosity of the solidifiable material by the routine experimentation, and one of ordinary skill in the art would appreciate that “select an optimum correlation by routine experimentation” would meet the limitation “selecting a correlation… from among a plurality of correlations” since in order to select an optimum correlation, plural experimentations should be performed. In alternative, in order to select an optimum correlation, one would have found it obvious to perform plural experimentations. 

Applicant’s arguments, see Amendments pages 11-12 filed 06/03/2022, with respect to the rejection of claims 17-20 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “Schillen refers to agitators 40C, not actuators as claimed. It does not say that the "agitators" have an extended configuration and a retracted configuration.” (page 12)
These arguments are found to be unpersuasive because:
Schillen teaches by way of operating agitator, a tilt of plate and thereby of vat can be controlled and adjusted to a desired tilt angle with respect to the building plane (Pa [0045]), and by means of agitators 40C, co-planarity can again be set after separation has been realised and when the object carrier 5A will again be moved upwards. Thus, Schillen’s agitators have an extended configuration and a retracted configuration to move the plate upward and downward.

Applicant’s arguments, see Amendments pages 12-13 filed 06/03/2022, with respect to the rejection of claims 31-33 under 103 rejection have been fully considered but are not persuasive.
Applicant argues that “the cited portion of El-Siblani teaches the use of a force sensor to determine when-- after moving the build platform into position one layer thickness from a film in contact with a solidification substrate - to supply solidification energy and solidify the next layer. The subject limitation of claim 31 is "waiting until one selected from a (i) pressure or force sensor measurement value reaches a setpoint value, and (ii) a pressure or force rate of change reaches a setpoint value" after completing the step of second tilting the solidification substrate relative to the film ... in a direction toward the build platform and before the step of solidifying the second layer ..." The referenced El-Siblani embodiment does not disclose or suggest tilting a solidification substrate relative to a film.” (page 13)
These arguments are found to be unpersuasive because:
Van Esbroeck ‘426 teaches tilting as a moving method of the curing unit 30, and El-Siblani teaches the use of a force sensor 540 to squeeze out solidifiable material from the space between object 44 and film assembly 505, as the solidifiable material continues to be displaced during the build platform 104 is moved to define a smaller distance d2 between build platform 104 and film assembly 505 (Pa [0178]). Thus, to squeeze out and displace solidifiable material so as to define the distance between object 44 and film assembly 505, the curing unit needs to be positioned (second tilting) toward the build platform. 

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 (a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/506,751, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Claims 14 and 31 recite the limitation “first tilting the rigid or semi-rigid solidification substrate relative to the film” which is not provided in the specification or the claims of the prior-filed application, Application No. 14/506,751. Accordingly, claims 14-20, 22-26 and 29-36 are not entitled to the benefit of the prior application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-16, 22-26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Van Esbroeck et al. (US 2018/0029296, “Van Esbroeck ‘296”) in view of Van Esbroeck et al. (US 2015/0137426, “Van Esbroeck ‘426”) and Lawton et al. (US 5,143,817) (All of record).

With respect to claims 14 and 30, Van Esbroeck ‘296 teaches a method of making a three-dimensional object from a solidifiable material (Figs. 11-16), comprising: 
solidifying a first layer of the solidifiable material (“the thin layer of resin”) in a first pattern corresponding to a first portion of the three-dimensional object to form a first solidified exposed object surface (“curing of the desired regions”) in contact with a film (“membrane 11”) disposed between the first layer of the solidifiable material and a rigid or semi-rigid solidification substrate that is transparent and/or translucent (“rigid transparent layer 33”), wherein the first layer of the solidifiable material is located between a build platform (“40”) and the film along a build axis (“The radiation is directed towards desired regions of the thin layer of resin in contact with membrane 11 by LCD 32 and through rigid transparent layer 33. The radiation strikes the thin layer of resin sandwiched between the membrane 11 and the build surface 41, resulting in curing of the desired regions, forming a cured resin layer 51 as shown in FIG. 13.”, Pa [0070] and Fig. 13); 
first moving the rigid or semi-rigid solidification substrate (“33”) relative to the film (“11”) in a direction away from the build platform (“40”) to separate the solidification substrate (“33”) from the film (“11”) without traversing a peeling member to peel the film from the first solidified exposed object surface (“the curing unit 30 may be moved to a position such that it is not in contact with membrane 11”, Pa [0071] and Fig. 14); 
moving the build platform away from the rigid or semi-rigid solidification substrate, thereby separating the film from the first solidified exposed object surface (“build platform 40 is moved in a direction away from the curing unit 30 (in this case, downward into the vessel 20), and away from the membrane 11… causing a propagating peeling release of adhesion between it and the printed object 51”, Pa [0072] and Fig. 15; “When the outermost surface of printed object 51 has completely released from membrane 11, the elasticity of the membrane 11 causes it to return to its initial position”, Pa [0073] and Fig. 16);
providing a second layer of the solidifiable material between the first solidified exposed object surface and the film (“When the build platform 40 moves back to a position such that a thin layer of resin separates the outermost surface of the most recently cured layer from the surface of membrane 11, the process may begin again (as shown in diagram 12) to print the subsequent layer.”, Pa [0073]); 
second moving the solidification substrate relative to the film in a direction toward the build platform (“the curing unit 30 is moved to a position where it is in contact with the flexible and elastic wall 11 and depresses it so as to provide tension as well as move the inner surface of the wall 11 (i.e., the surface of the wall that faces into the vessel 20) to be in contact with the resin 50”, Pa [0068]); and 
solidifying the second layer of the solidifiable material in a second pattern corresponding to a second portion of the three-dimensional object (“The radiation is directed towards desired regions of the thin layer of resin in contact with membrane 11 by LCD 32 and through rigid transparent layer 33.”, Pa [0070]).
Van Esbroeck ‘296 differs from the claim in that Van Esbroeck ‘296 is silent to (a) the first and second tilting the rigid or semi-rigid solidification substrate relative to the film about a tilting axis and (b) the step of waiting until the expiration of a leveling wait time after completing the step of second tilting the solidification substrate relative to the film about the tilting axis in a direction toward the build platform and before the step of solidifying the second layer of the solidifiable material in a second pattern corresponding to a second portion of the three- dimensional object.
As to (a), in the same field of endeavor, additive manufacturing method, Van Esbroeck ‘426 teaches the separation between the last polymerized layer and the contact surface of radiation module 60, and in order to move the radiation module 60 in a direction away from, and toward the build platform 70 the radiation module 60 may pivot about point 54 (Pa [0060] and Figs. 5D and 5E).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Van Esbroeck ‘296 with the teachings of Van Esbroeck ‘426 and substitute Van Esbroeck ‘426’s pivoting mechanism of radiation module 60 (as a moving mechanism) for Van Esbroeck ‘296’s moving mechanism of curing unit 30 such that the curing unit 30 is pivotable about the pivot point in order to move the curing unit 30 in a direction away from, and toward the build platform. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
As to (b), Van Esbroeck ‘296 teaches that the curing unit 30 is moved to a position where it is in contact with the flexible and elastic wall 11 and depresses it so as to provide tension as well as move the inner surface of the wall 11 (i.e., the surface of the wall that faces into the vessel 20) to be in contact with the resin 50, and the build platform 40 is also moved to a position such that its build surface 41 is a small distance away from the membrane 11 (Pa [0068]), that is, Van Esbroeck ‘296 is concerned about ensuring that the flexible wall 11 contacts the resin for providing the desired thickness of the first layer to be printed before curing. 
In the same filed of endeavor, method for fabricating integral three-dimensional objects, Lawton teaches that in the background the Hull patent, for example describes a dipping process where a platform is lowered either one layer thickness or is dipped below the distance of one layer in a vat then brought up to within one layer thickness of the surface of the photoformable liquid, and Hull further suggests that low viscosity liquids are preferable, but for other practical reasons, the photoformable liquids are generally high viscosity liquids, although theoretically most liquids will flatten out eventually, high viscosity liquids and even low viscosity liquids take an inordinate amount of time to flatten to an acceptable degree especially if large flat areas are being imaged and if the liquid layer thickness is very thin (Co 2 li 29-41). That is, Lawton teaches that in the production of three-dimensional objects by photoforming photoformable liquid, waiting time for flattening the liquid layer is necessary. 
Therefore, one would have found it obvious to wait until the evenly flattened layer of the liquid is formed between the film (“11”) and the build platform (“40”) or the recent solidified layer after completing the step of second tilting the solidification substrate and before the step of solidifying the second layer for the purpose of producing the desired thickness of the solidified layer to be a portion of the 3D object.

With respect to claim 15, Van Esbroeck ‘296 as applied to claim 14 above teaches that the step of providing a second layer of the solidifiable material between the first solidified exposed object surface and the film comprises moving the build platform toward the film (“the build platform 40 moves back to a position such that a thin layer of resin separates the outermost surface of the most recently cured layer from the surface of membrane 11”, Pa [0073]).

With respect to claim 16, Van Esbroeck ‘296 as applied to claim 14 above teaches that the step of moving the build platform toward the film is carried out before the step of second tilting the solidification substrate relative to the film about the tiling axis in a direction toward the build platform (“positioning a build surface of a build platform within the vessel such that the build surface faces the flexible wall; and positioning a curing unit relative to the flexible wall”, Pa [0027] and [0028]; and “When the build platform 40 moves back to a position such that a thin layer of resin separates the outermost surface of the most recently cured layer from the surface of membrane 11, the process may begin again (as shown in diagram 12) to print the subsequent layer.”, Pa [0073]).

With respect to claims 22 and 23, Lawton as applied in the combination regarding claim 14 above teaches that the photoformable liquids are generally high viscosity liquids, although theoretically most liquids will flatten out eventually, high viscosity liquids and even low viscosity liquids take an inordinate amount of time to flatten to an acceptable degree especially if large flat areas are being imaged and if the liquid layer thickness is very thin (Co 2 li 29-41). That is, Lawton teaches that in the production of three-dimensional objects by photoforming photoformable liquid, waiting time for flattening the liquid layer depends on the viscosity of the liquid.
Therefore, one would have found it obvious to select the waiting time for flattening the liquid layer based on the viscosity of the solidifiable material since the higher viscosity the solidifiable material has, the longer time it will take to flatten the liquid layer.

With respect to claim 24, Lawton as applied in the combination regarding claim 14 above teaches that the photoformable liquids are generally high viscosity liquids, although theoretically most liquids will flatten out eventually, high viscosity liquids and even low viscosity liquids take an inordinate amount of time to flatten to an acceptable degree especially if large flat areas are being imaged and if the liquid layer thickness is very thin (Co 2 li 29-41). That is, Lawton teaches that in the production of three-dimensional objects by photoforming photoformable liquid, waiting time for flattening the liquid layer depends on the surface area of the liquid layer. 
Therefore, one would have found it obvious to calculate the surface area of a most recently formed layer of the three-dimensional object, and selecting the leveling wait time based on a selected correlation between leveling wait times and surface areas of most recently formed object layers for flattening the liquid layer, since the larger surface area the layer has, the longer time it will take to flatten the liquid layer.

With respect to claims 25 and 26, Lawton as applied in the combination regarding claim 24 above teaches that in the production of three-dimensional objects by photoforming photoformable liquid, waiting time for flattening the liquid layer depends on the viscosity of the liquid and the surface area of the liquid layer (Co 2 li 29-41). 
Since Lawton teaches that viscosity and surface area being imaged are related to the amount of time to flatten, especially, Lawton teaches that high viscosity and large surface area need more amount of time to flatten which is a correlation between the time to flatten and surface area and/or the viscosity but does not specifically teach any specific correlation or mathematical formula between the leveling wait time and surface area and/or the viscosity, one would have found it obvious to select an optimum correlation between the leveling wait times and surface areas of most recently formed object layers based on the viscosity of the solidifiable material by routine experimentation in order to select the waiting time based on the correlation for the purpose of fully flattening the liquid layer between the upper surface of the partially formed object and the film before solidifying. One of ordinary skill in the art would appreciate that “select an optimum correlation by routine experimentation” would meet the limitation “selecting a correlation… from among a plurality of correlations” since in order to select an optimum correlation, plural experimentations should be performed. In alternative, in order to select an optimum correlation, one would have found it obvious to perform plural experimentations.

With respect to claim 29, Van Esbroeck ‘296 as applied to claim 14 above further teaches the step of providing a volume of the solidifiable material having an exposed surface and locating the film beneath the exposed surface (“To ensure that the flexible wall 11 contacts the resin, the vessel 20 has a liquid level sensor (not shown) which can be used to ensure that the liquid level is always at a given desired height. The sensor may provide data to a control system 200, described later, which may actuate a pump which can top up resin 50 into the vessel 20 to the desired height. The curing unit 30 may be configured to move to the same position during curing of each layer such that it depresses the membrane 11 sufficiently to be below the desired height. In this way, the resin level is always maintained slightly above the level where the curing surface will be when curing unit 30 has depressed it into its fixed position for curing.”, Pa [0069]).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Esbroeck et al. (US 2018/0029296, “Van Esbroeck ‘296”) in view of Van Esbroeck et al. (US 2015/0137426, “Van Esbroeck ‘426”) and Lawton et al. (US 5,143,817) as applied to claim 14, and further in view of Schillen et al. (EP 2011631) (All of record).

With respect to claims 17 and 18, Van Esbroeck ‘426 as applied in the combination regarding claim 14 above teaches tilting operation, but is silent to providing an actuator operatively connected to the solidification substrate.
In the same field of endeavor, a modified three-dimensional object producing device, Schillen teaches that during a separation step, a tilt of plate 9 and thereby of vat 6 can be controlled and adjusted with respect to the building plane 7A (Pa [0043]) and by means of agitators 40C, co-planarity can again be set after separation has been realised and when the object carrier 5A will again be moved upwards, whereupon solidified material is again brought into the building plane or building region for the subsequent solidification (Pa [0044] and Fig. 5B). In Fig. 5B, the agitator on the right side is shown in the extended configuration in order to tilt the plate 9 upwardly, and one would appreciate that by retracting the agitator on the right side the plate 9 would come back to the plane again.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify combination with the teachings of Schillen so that the one would provide Schillen agitators below the substrate and perform the first tilting and the second tilting for the purpose of finely adjust tilting action. The right side agitator (corresponding to the actuator) out of two agitators performing tilting by extending and retracting meets the claim.

With respect to claims 19 and 20, Van Esbroeck ‘426 as applied in the combination regarding claim 14 above teaches tilting operation, but is silent to providing an actuator operatively connected to the solidification substrate.
In the same field of endeavor, a modified three-dimensional object producing device, Schillen teaches that during a separation step, a tilt of plate 9 and thereby of vat 6 can be controlled and adjusted with respect to the building plane 7A (Pa [0043]) and by means of agitators 40C, co-planarity can again be set after separation has been realised and when the object carrier 5A will again be moved upwards, whereupon solidified material is again brought into the building plane or building region for the subsequent solidification (Pa [0044] and Fig. 5B). In Fig. 5B, the agitator on the left side is shown in the retracted configuration in order to tilt the plate 9 downwardly, and one would appreciate that by extending the agitator the plate 9 would come back to the plane again. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Schillen so that the one would provide Schillen agitators below the substrate and perform the first tilting and the second tilting for the purpose of finely adjust tilting action. The left side agitator (corresponding to the actuator) out of two agitators performing tilting by retracting and extending meets the claim.

Claims 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Van Esbroeck et al. (US 2018/0029296, “Van Esbroeck ‘296”) in view of Van Esbroeck et al. (US 2015/0137426, “Van Esbroeck ‘426”) and El-Siblani et al. (US 2011/0089610) (All of record).

With respect to claim 31, Van Esbroeck ‘296 teaches a method of making a three-dimensional object from a solidifiable material (Figs. 11-16), comprising: 
solidifying a first layer of the solidifiable material (“the thin layer of resin”) in a first pattern corresponding to a first portion of the three-dimensional object to form a first solidified exposed object surface (“curing of the desired regions”) in contact with a film (“membrane 11”) disposed between the first layer of the solidifiable material and a rigid or semi-rigid solidification substrate that is transparent and/or translucent (“rigid transparent layer 33”), wherein the first layer of the solidifiable material is located between a build platform (“40”) and the film along a build axis (“The radiation is directed towards desired regions of the thin layer of resin in contact with membrane 11 by LCD 32 and through rigid transparent layer 33. The radiation strikes the thin layer of resin sandwiched between the membrane 11 and the build surface 41, resulting in curing of the desired regions, forming a cured resin layer 51 as shown in FIG. 13.”, Pa [0070] and Fig. 13); 
first moving the rigid or semi-rigid solidification substrate (“33”) relative to the film (“11”) in a direction away from the build platform (“40”) to separate the solidification substrate (“33”) from the film (“11”) without traversing a peeling member to peel the film from the first solidified exposed object surface (“the curing unit 30 may be moved to a position such that it is not in contact with membrane 11”, Pa [0071] and Fig. 14); 
moving the build platform away from the rigid or semi-rigid solidification substrate, thereby separating the film from the first solidified exposed object surface (“build platform 40 is moved in a direction away from the curing unit 30 (in this case, downward into the vessel 20), and away from the membrane 11… causing a propagating peeling release of adhesion between it and the printed object 51”, Pa [0072] and Fig. 15; “When the outermost surface of printed object 51 has completely released from membrane 11, the elasticity of the membrane 11 causes it to return to its initial position”, Pa [0073] and Fig. 16);
providing a second layer of the solidifiable material between the first solidified exposed object surface and the film (“When the build platform 40 moves back to a position such that a thin layer of resin separates the outermost surface of the most recently cured layer from the surface of membrane 11, the process may begin again (as shown in diagram 12) to print the subsequent layer.”, Pa [0073]); 
second moving the solidification substrate relative to the film in a direction toward the build platform (“the curing unit 30 is moved to a position where it is in contact with the flexible and elastic wall 11 and depresses it so as to provide tension as well as move the inner surface of the wall 11 (i.e., the surface of the wall that faces into the vessel 20) to be in contact with the resin 50”, Pa [0068]); and 
solidifying the second layer of the solidifiable material in a second pattern corresponding to a second portion of the three-dimensional object (“The radiation is directed towards desired regions of the thin layer of resin in contact with membrane 11 by LCD 32 and through rigid transparent layer 33.”, Pa [0070]).

Van Esbroeck ‘296 differs from the claim in that Van Esbroeck ‘296 is silent to (a) the first and second tilting the rigid or semi-rigid solidification substrate relative to the film about a tilting axis and (b) the step of waiting until one selected from (i) a pressure or force sensor measurement value reaches a setpoint value, and (ii) a pressure or force rate of change value reaches a setpoint value, after completing the step of second tilting the solidification substrate relative to the film about the tilting axis in a direction toward the build platform and before the step of solidifying the second layer of the solidifiable material in a second pattern corresponding to a second portion of the three-dimensional object..
As to (a), in the same field of endeavor, additive manufacturing method, Van Esbroeck ‘426 teaches the separation between the last polymerized layer and the contact surface of radiation module 60, and in order to move the radiation module 60 in a direction away from, and toward the build platform 70 the radiation module 60 may pivot about point 54 (Pa [0060] and Figs. 5D and 5E).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to modify Van Esbroeck ‘296 with the teachings of Van Esbroeck ‘426 and substitute Van Esbroeck ‘426’s pivoting mechanism of radiation module 60 (as a moving mechanism) for Van Esbroeck ‘296’s moving mechanism of curing unit 30 such that the curing unit 30 is pivotable about the pivot point in order to move the curing unit 30 in a direction away from, and toward the build platform. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
As to (b), in the same filed of endeavor, a method for manufacturing 3D objects by resin solidification, El-Siblani teaches that sensor 540 is connected to a pattern generator controller 554 (FIG. 32A) that activates pattern generator 108 to supply solidification energy to solidifiable material 41 based on the sensed force provided by sensor 540. El-Siblani further teaches that when build platform 104 is lowered to a first distance d1 from film assembly 505 and then raised to define a smaller distance d2 between build platform 104 and film assembly 505, during the upward movement of build platform 104, a positive (upward) z-axis force is exerted against solidification substrate assembly 414 and solidifiable material 41 is squeezed out from the space between object 44 and film assembly 505, as the solidifiable material continues to be displaced, the net negative z-axis force will rise, and once the solidifiable material 41 thickness is stable, the sensed force will again correspond to the baseline force (e.g., 1.8V), at this point, pattern generator 108 supplies solidification energy to solidifiable material  41 (Pa [0178]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Van Esbroeck ‘296 with the teachings of El-Siblani and provide the sensor and the controller such that after second tilting and before solidifying steps the one would sense the force exerted against the substrate and wait until the sensed force again corresponds to the baseline force in order to perform solidifying the solidifiable material when the solidifiable material thickness becomes stable.

With respect to claim 32, Van Esbroeck ‘296 as applied to claim 31 above teaches that the step of providing a second layer of the solidifiable material between the first solidified exposed object surface and the film comprises moving the build platform toward the film (“the build platform 40 moves back to a position such that a thin layer of resin separates the outermost surface of the most recently cured layer from the surface of membrane 11”, Pa [0073]).

With respect to claim 33, Van Esbroeck ‘296 as applied to claim 31 above teaches that the step of moving the build platform toward the film is carried out before the step of second tilting the solidification substrate relative to the film about the tiling axis in a direction toward the build platform (“positioning a build surface of a build platform within the vessel such that the build surface faces the flexible wall; and positioning a curing unit relative to the flexible wall”, Pa [0027] and [0028]; and “When the build platform 40 moves back to a position such that a thin layer of resin separates the outermost surface of the most recently cured layer from the surface of membrane 11, the process may begin again (as shown in diagram 12) to print the subsequent layer.”, Pa [0073]).

Claims 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Van Esbroeck et al. (US 2018/0029296, “Van Esbroeck ‘296”) in view of Van Esbroeck et al. (US 2015/0137426, “Van Esbroeck ‘426”) and El-Siblani et al. (US 2011/0089610) as applied to claim 31, and further in view of Schillen et al. (EP 2011631) (All of record).

With respect to claims 34 and 35, Van Esbroeck ‘426 as applied in the combination regarding claim 31 above teaches tilting operation, but is silent to providing an actuator operatively connected to the solidification substrate.
In the same field of endeavor, a modified three-dimensional object producing device, Schillen teaches that during a separation step, a tilt of plate 9 and thereby of vat 6 can be controlled and adjusted with respect to the building plane 7A (Pa [0043]) and by means of agitators 40C, co-planarity can again be set after separation has been realised and when the object carrier 5A will again be moved upwards, whereupon solidified material is again brought into the building plane or building region for the subsequent solidification (Pa [0044] and Fig. 5B). In Fig. 5B, the agitator on the right side is shown in the extended configuration in order to tilt the plate 9 upwardly, and one would appreciate that by retracting the agitator on the right side the plate 9 would come back to the plane again.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify combination with the teachings of Schillen so that the one would provide Schillen agitators below the substrate and perform the first tilting and the second tilting for the purpose of finely adjust tilting action. The right side agitator (corresponding to the actuator) out of two agitators performing tilting by extending and retracting meets the claim.

With respect to claim 36, Van Esbroeck ‘426 as applied in the combination regarding claim 31 above teaches tilting operation, but is silent to providing an actuator operatively connected to the solidification substrate.
In the same field of endeavor, a modified three-dimensional object producing device, Schillen teaches that during a separation step, a tilt of plate 9 and thereby of vat 6 can be controlled and adjusted with respect to the building plane 7A (Pa [0043]) and by means of agitators 40C, co-planarity can again be set after separation has been realised and when the object carrier 5A will again be moved upwards, whereupon solidified material is again brought into the building plane or building region for the subsequent solidification (Pa [0044] and Fig. 5B). In Fig. 5B, the agitator on the left side is shown in the retracted configuration in order to tilt the plate 9 downwardly, and one would appreciate that by extending the agitator the plate 9 would come back to the plane again. 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Schillen so that the one would provide Schillen agitators below the substrate and perform the first tilting and the second tilting for the purpose of finely adjust tilting action. The left side agitator (corresponding to the actuator) out of two agitators performing tilting by retracting and extending meets the claim.

Conclusion

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146. The examiner can normally be reached 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YUNJU KIM/Examiner, Art Unit 1742